          Case 1:21-cr-00119-AJN Document 14 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              6/9/21



  United States of America,

                  –v–
                                                                    21-cr-119 (AJN)
  Hasanae Kirby,
                                                                        ORDER
                          Defendant.


ALISON J. NATHAN, District Judge:

       A change of plea hearing is hereby scheduled for Wednesday, June 16, 2021 at 11:00

A.M. The hearing will take place in Courtroom 906 of the Thurgood Marshall United States

Courthouse, 40 Centre Street, New York, New York. In advance of the hearing, the parties are

referred to Rule 6 of the undersigned’s Individual Practices in Criminal Cases. In addition, and

as applicable, prior to the time set for the conference, the parties shall discuss their respective

positions regarding bail conditions or remand following any plea of guilty.

       SO ORDERED.

 Dated: June 9, 2021
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
